Title: From Benjamin Franklin to Cuming & Macarty, 7 April 1782
From: Franklin, Benjamin
To: Cuming & Macarty


Gentlemen,
Passy, April 7. 1782
I have just received the Letter you did me the honour of writing to me the 3d Instant relating to some accepted Bills, amounting to 1671 Dollars that have been protested for Nonpayment at Madrid. I am sorry for the Uneasiness this Accident has occasioned to you, and shall immediately give Orders to have them taken up and the Money paid by my Banker, to Messrs Pache, Freres & Co.
I have the honour to be Gentlemen.
Master Macarty is well.—Messrs Cuming and Macarty
